COURT OF APPEALS
                         EIGHTH DISTRICT OF TEXAS
                              EL PASO, TEXAS
                                     §
  VICTOR MOLINAR,                                No. 08-19-00126-CR
                                     §
                 Appellant,                         Appeal from the
                                     §
  v.                                               34th District Court
                                     §
  THE STATE OF TEXAS,                          of El Paso County, Texas
                                     §
                  State.                         (TC# 20170D05754)
                                     §

                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until January 12, 2020. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Louis Elias Lopez, the Appellant’s attorney, prepare

the Appellant’s brief and forward the same to this Court on or before January 12, 2020.

       IT IS SO ORDERED this 13th day of December, 2019.

                                            PER CURIAM


Before Alley, C.J., Rodriguez and Palafox, JJ.